DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 – 3, 15, 16, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2019/0075328, hereafter Huang) in view of Chien et al (US 2012/0307894, hereafter Chien).
As per claim 1, Huang discloses a picture block splitting method applied to a picture processing device, the method comprising:
obtaining a picture block in a to-be-processed picture, wherein the picture block is an object on which encoding is performed; determining, based on a length of a first side and a length of a second side of the picture block, a block splitting method used for the picture block, wherein the first side and the second side are two neighboring sides of the picture block, the first side is a horizontal line, and the second side is a vertical line; and splitting the picture block according to the block splitting method (¶ 34; The encoder then checks the size M×N of a current CU or PU with a threshold, and if the size, width M, or height N is greater than the threshold. For example, the threshold for the size is 128×128, and the threshold for M or N is 128. The threshold may be predefined or user-defined, and the threshold may be determined according to a maximum supported TU size. An example of the encoder transmits the maximum supported TU size in a sequence-level, picture-level, or slice-level of the video bitstream, for example the maximum supported TU size is signaled in the Sequence Parameter Set (SPS), Picture Parameter Set (PPS), or slice header. The encoder forces the current CU or PU to split into multiple TUs according to a quadtree split or binary tree split if the size, width M, or height N is greater than the threshold.).
However, Huang does explicitly teach wherein the block splitting method is determined from among at least first, second and third block splitting methods that each split the picture block into four subblocks by dividing the picture block (1) horizontally, (2) vertically or (3) a combination of horizontally and vertically.
In the same field of endeavor, Chien discloses wherein the block splitting method is determined from among at least first, second and third block splitting methods that each split the picture block into four subblocks by dividing the picture block (1) horizontally, (2) vertically or (3) a combination of horizontally and vertically (¶ 55 and 56).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Huang in view of Chien.  The advantage is an improvement in image compression.
As per claim 2, Huang discloses the method according to claim 1, wherein determining; based on the length of the first side and the length of the second side of the picture block, the block splitting method used for the picture block comprises: determining the block splitting method from a plurality of available block splitting methods based on the length of the first side, the length of the second side, and a specified threshold (¶ 34).
As per claim 3, Huang discloses the method according to claim 2, wherein the available block splitting methods comprise a first splitting method, a second splitting method, and a third splitting method, and wherein splitting the picture block according to the block splitting method comprises: upon the block splitting method being the first splitting method, splitting the picture block by using horizontal and vertical lines; upon the block splitting method being the second splitting method, splitting the picture block by using a horizontal line; and upon the block splitting method being the third splitting method, splitting the picture block by using a vertical line (¶ 34).
Regarding claim 15, arguments analogous to those presented for claim 1 are applicable for claim 15.
Regarding claim 16, arguments analogous to those presented for claim 2 are applicable for claim 16.
Regarding claim 20, arguments analogous to those presented for claim 1 are applicable for claim 20.
Regarding claim 21, arguments analogous to those presented for claim 2 are applicable for claim 21.

Claim(s) 4 – 7, 23 – 26, and 28 - 30is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2019/0075328, hereafter Huang) in view of Chien et al (US 2012/0307894, hereafter Chien) in further view of Lim et al (US 2020/0029087, hereafter Lim).
As per claim 4, Huang in view of Chien discloses the method according to claim 2.
However, Huang in view of Chien does not explicitly teach wherein determining the block splitting method from the plurality of available block splitting methods based on the length of the first side, the length of the second side, and the specified threshold comprises: determining a first ratio and a second ratio, wherein the first ratio is a ratio of the length of the first side to the length of the second side, and the second ratio is a ratio of the length of the second side to the length of the first side; and in response to the first ratio being greater than or equal to the threshold, determining that the block splitting method is the third splitting method; in response to the second ratio being greater than or equal to the threshold, determining that the block splitting method is the second splitting method; and in response to both the first ratio and the second ratio being less than the threshold, determining that the block splitting method is any one of the first splitting method, the second splitting method, and the third splitting method.
In the same field of endeavor, Lim teaches wherein determining the block splitting method from the plurality of available block splitting methods based on the length of the first side, the length of the second side, and the specified threshold comprises: determining a first ratio and a second ratio, wherein the first ratio is a ratio of the length of the first side to the length of the second side, and the second ratio is a ratio of the length of the second side to the length of the first side; and in response to the first ratio being greater than or equal to the threshold, determining that the block splitting method is the third splitting method; in response to the second ratio being greater than or equal to the threshold, determining that the block splitting method is the second splitting method; and in response to both the first ratio and the second ratio being less than the threshold, determining that the block splitting method is any one of the first splitting method, the second splitting method, and the third splitting method (¶ 444).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Huang in view of Chien in further view of Lim.  The advantage is improved image compression.
As per claim 5, Huang in view of Chien discloses the method according to claim 2.
However, Huang in view of Chien does not explicitly teach wherein the threshold comprises a first threshold and a second threshold, and wherein determining the block splitting method from the plurality of available block splitting methods based on the length of the first side, the length of the second side, and the specified threshold comprises: determining a first ratio and a second ratio, wherein the first ratio is a ratio of the length of the first side to the length of the second side, and the second ratio is a ratio of the length of the second side to the length of the first side; and in response to the first ratio being greater than or equal to the first threshold and the length of the second side is less than the second threshold, determining that the block splitting method used for the picture block is the third splitting method; in response to the second ratio being greater than or equal to the first threshold and the length of the first side is less than the second threshold, determining that the block splitting method used for the picture block is the second splitting method; and in response to the first ratio being greater than or equal to the first threshold and the length of the second side is greater than the second threshold, the second ratio is greater than or equal to the first threshold and the length of the first side is greater than the second threshold, or both the first ratio and the second ratio are less than the first threshold, determining that the block splitting method used for the picture block is any one of the first splitting method, the second splitting method, and the third splitting method.
In the same field of endeavor, Lim teaches wherein the threshold comprises a first threshold and a second threshold, and wherein determining the block splitting method from the plurality of available block splitting methods based on the length of the first side, the length of the second side, and the specified threshold comprises: determining a first ratio and a second ratio, wherein the first ratio is a ratio of the length of the first side to the length of the second side, and the second ratio is a ratio of the length of the second side to the length of the first side; and in response to the first ratio being greater than or equal to the first threshold and the length of the second side is less than the second threshold, determining that the block splitting method used for the picture block is the third splitting method; in response to the second ratio being greater than or equal to the first threshold and the length of the first side is less than the second threshold, determining that the block splitting method used for the picture block is the second splitting method; and in response to the first ratio being greater than or equal to the first threshold and the length of the second side is greater than the second threshold, the second ratio is greater than or equal to the first threshold and the length of the first side is greater than the second threshold, or both the first ratio and the second ratio are less than the first threshold, determining that the block splitting method used for the picture block is any one of the first splitting method, the second splitting method, and the third splitting method (¶ 444).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Huang in view of Chien in further view of Lim.  The advantage is improved image compression.
As per claim 6, Huang in view of Chien discloses the method according to claim 2.
However, Huang in view of Chien does not explicitly teach wherein determining the block splitting method from the plurality of available block splitting methods based on the length of the first side, the length of the second side, and a specified the threshold comprises: determining a first ratio when in response to the length of the first side being greater than the length of the second side, wherein the first ratio is a ratio of the length of the first side to the length of the second side, and in response to the first ratio being greater than or equal to the threshold, determining that the block splitting method is the third splitting method; determining a second ratio when in response to the length of the second side being greater than the length of the first side, wherein the second ratio is a ratio of the length of the second side to the length of the first side, and in response to the second ratio being greater than or equal to the threshold, determining that the block splitting method is the second splitting method; and in response to both the first ratio and the second ratio being less than the threshold, determining that the block splitting method is any one of the first splitting method, the second splitting method, and the third splitting method.
In the same field of endeavor, Lim teaches wherein determining the block splitting method from the plurality of available block splitting methods based on the length of the first side, the length of the second side, and a specified the threshold comprises: determining a first ratio when in response to the length of the first side being greater than the length of the second side, wherein the first ratio is a ratio of the length of the first side to the length of the second side, and in response to the first ratio being greater than or equal to the threshold, determining that the block splitting method is the third splitting method; determining a second ratio when in response to the length of the second side being greater than the length of the first side, wherein the second ratio is a ratio of the length of the second side to the length of the first side, and in response to the second ratio being greater than or equal to the threshold, determining that the block splitting method is the second splitting method; and in response to both the first ratio and the second ratio being less than the threshold, determining that the block splitting method is any one of the first splitting method, the second splitting method, and the third splitting method (¶ 444).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Huang in view of Chien in further view of Lim.  The advantage is improved image compression.
As per claim 7, Huang discloses the method according to claim 2.
However, Huang does not explicitly teach wherein the threshold comprises a third threshold and a fourth threshold, and wherein determining the block splitting method from the plurality of available block splitting methods based on the length of the first side, the length of the second side, and the specified threshold comprises: determining a first ratio that is a ratio of the length of the first side to the length of the second side; in response to the length of the first side being greater than the length of the second side and the first ratio being greater than or equal to the third threshold, determining that the block splitting method is the third splitting method; in response to the length of the second side being greater than the length of the first side and the first ratio being less than or equal to the fourth threshold, determining that the block splitting method is the second splitting method; and in response to the length of the first side being greater than the length of the second side and the first ratio being less than the third threshold, or the length of the second side being greater than the length of the first side and the first ratio being greater than the fourth Page 5 of 13Application No. 17/231,825Preliminary Amendment threshold, determining that the block splitting method is any one of the first splitting method, the second splitting method, and the third splitting method.
In the same field of endeavor, Lim teaches wherein the threshold comprises a third threshold and a fourth threshold, and wherein determining the block splitting method from the plurality of available block splitting methods based on the length of the first side, the length of the second side, and the specified threshold comprises: determining a first ratio that is a ratio of the length of the first side to the length of the second side; in response to the length of the first side being greater than the length of the second side and the first ratio being greater than or equal to the third threshold, determining that the block splitting method is the third splitting method; in response to the length of the second side being greater than the length of the first side and the first ratio being less than or equal to the fourth threshold, determining that the block splitting method is the second splitting method; and in response to the length of the first side being greater than the length of the second side and the first ratio being less than the third threshold, or the length of the second side being greater than the length of the first side and the first ratio being greater than the fourth Page 5 of 13Application No. 17/231,825Preliminary Amendment threshold, determining that the block splitting method is any one of the first splitting method, the second splitting method, and the third splitting method (¶ 444).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Huang in view of Chien in further view of Lim.  The advantage is improved image compression.
Regarding claim 23, arguments analogous to those presented for claim 4 are applicable for claim 23.
Regarding claim 24, arguments analogous to those presented for claim 5 are applicable for claim 24.
Regarding claim 25, arguments analogous to those presented for claim 6 are applicable for claim 25.
Regarding claim 26, arguments analogous to those presented for claim 7 are applicable for claim 26.
Regarding claim 28, arguments analogous to those presented for claim 4 are applicable for claim 28.
Regarding claim 29, arguments analogous to those presented for claim 5 are applicable for claim 29.
Regarding claim 30, arguments analogous to those presented for claim 6 are applicable for claim 30.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487